                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SHEILA R. MUNOZ, and
RAYMOND MUNOZ,

               Plaintiffs,
v.                                          Case No. 8:20-cv-2311-VMC-AEP

CITIMORTGAGE, INC.,

               Defendant.
                                    /

                                    ORDER

        This matter comes before the Court upon consideration of

Defendant      CitiMortgage,   Inc.’s         Motion   to   Dismiss   Second

Amended Complaint (Doc. # 50), filed on March 24, 2021.

Plaintiffs Sheila and Raymond Munoz responded on April 14,

2021. (Doc. # 51). For the reasons set forth below, the Motion

is granted in part and denied in part.

I.      Background

        Both the Court and parties are familiar with the facts

of this Real Estate Settlement Procedures Act (“RESPA”) case.

Therefore, the Court need not reiterate them here. The Munozes

initially filed this suit in state court on September 1, 2020.

(Doc. # 1-2). CitiMortgage thereafter removed the case to

this Court on October 1, 2020. (Doc. # 1). On November 23,

2020,    the    Court   dismissed       the   complaint     for   failure   to



                                        1
plausibly plead damages under RESPA. (Doc. # 24). The Munozes

filed an amended complaint and on February 11, 2021, the Court

again dismissed the complaint for failure to plausibly plead

damages,    granting      leave     to   amend.        (Doc.    ##    29;    37).   On

February 25, 2021, the Court denied the Munozes’ motion for

reconsideration of that order. (Doc. # 42).

       On March 10, 2021, the Munozes filed a second amended

complaint, which includes claims against CitiMortgage for

various violations of Section 2605 of RESPA. (Doc. # 45). The

Munozes     seek    “actual        and   statutory          damages,        interest,

attorney’s    fees     and     costs[,]       .    .    .    and     an     ancillary

declaratory judgment.” (Id. at ¶ 103). On March 24, 2021,

CitiMortgage moved to dismiss the second amended complaint.

(Doc. # 50). The Munozes have responded (Doc. # 51), and the

Motion is now ripe for review.

II.    Legal Standard

       On a motion to dismiss pursuant to Federal Rule of Civil

Procedure    12(b)(6),       this     Court       accepts      as    true    all    the

allegations in the complaint and construes them in the light

most    favorable    to      the    plaintiff.         Jackson       v.     Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

the Court favors the plaintiff with all reasonable inferences

from the allegations in the complaint. Stephens v. Dep’t of


                                         2
Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell   Atl.   Corp.       v.   Twombly,      550    U.S.       544,    555    (2007)

(quotations and citations omitted). Courts are not “bound to

accept   as   true    a    legal    conclusion      couched       as    a    factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

Court must limit its consideration to “well-pleaded factual

allegations,    documents          central    to    or     referenced        in   the

complaint, and matters judicially noticed.” La Grasta v.

First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       CitiMortgage       moves     to   dismiss         the    second       amended

complaint, arguing that it again fails to adequately allege

damages. (Doc. # 50 at 7). CitiMortgage contends that the

Munozes have not sufficiently pled actual damages, subsequent

litigation    damages,         credit    harm,     emotional      distress,       or

statutory damages. (Id. at 7-20). Additionally, CitiMortgage

argues that the Munozes’ “demand for ‘ancillary declaratory


                                         3
relief’ must . . . be stricken” because RESPA does not provide

injunctive relief. (Id. at 21-22).

      “RESPA     establishes      certain    actions       which     must    be

followed by entities or persons responsible for servicing

federally related mortgage loans, including responding to

borrower inquiries.” Tallent v. BAC Home Loans, No. 2:12-CV-

3719-LSC, 2013 WL 2249107, at *3 (N.D. Ala. May 21, 2013).

Because RESPA is a remedial consumer-protection statute, it

should    be    “construed    liberally      in    order   to    best   serve

[Congress’s] intent.” McLean v. GMAC Mortg. Corp., 398 F.

App’x 467, 471 (11th Cir. 2010) (citation omitted).

      To state a claim for failure to respond to a qualified

written      request   (“QWR”)    under     RESPA,    a    plaintiff        must

sufficiently allege the following: “(1) [the defendant] is a

loan servicer; (2) [the defendant] received a QWR from [the

plaintiff]; (3) the QWR relates to servicing of a mortgage

loan; (4) [the defendant] failed to respond adequately; and

(5)   [the     plaintiff]    is   entitled    to    actual      or   statutory

damages.” Porciello v. Bank of Am., N.A., No. 8:14-cv-1511-

EAK-AEP, 2015 WL 899942, at *3 (M.D. Fla. Mar. 3, 2015).

         “[D]amages are an essential element in pleading a RESPA

claim.” Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241,

1246 (11th Cir. 2016). “If a servicer fails to comply with


                                     4
RESPA, then the borrower may recover ‘any actual damages to

the borrower as a result of the failure,’ as well as statutory

damages    ‘in    the   case    of     a       pattern     of     noncompliance.’”

Hernandez    v.    J.P.   Morgan       Chase        Bank,       No.    14-24254-CIV-

GOODMAN, 2016 WL 2889037, at *6 (S.D. Fla. May 16, 2016)

(quoting 12 U.S.C. § 2605(f)(1)). Actual damages include

pecuniary damages, such as “out-of-pocket expenses incurred

dealing with [a] RESPA violation,” “late fees,” and “denial

of credit or denial [of] access to . . . [a] credit line.”

Mintu v. Nationstar Mortg. LLC, No. 1:14-CV-3471-ODE-JCF,

2015 WL 11622469, at *4 (N.D. Ga. Apr. 13, 2015) (citation

omitted), report and recommendation adopted, No. 1:14-CV-

3471-0DE-JCF,      2015   WL    11622473           (N.D.    Ga.       May     6,   2015).

Plaintiffs may also recover non-pecuniary damages, including

for emotional distress. Ranger v. Wells Fargo Bank N.A., 757

F. App’x 896, 902 (11th Cir. 2018). Importantly, to obtain

actual damages, plaintiffs must “establish a causal link

between”    the   alleged      RESPA       violation       and        their    damages.

Renfroe, 822 F.2d at 1246.

      As to statutory damages, Plaintiffs may be entitled to

“recover . . . up to $2,000 per violation if they can show

the   violation     was   part       of        a   ‘pattern       or    practice      of

noncompliance’ with RESPA’s requirements.” Ranger, 757 F.


                                           5
App’x    at   901   n.2   (quoting   12   U.S.C.   §   2605(f)(1)(B))).

“[C]ourts have interpreted the term ‘pattern or practice’ in

accordance with the usual meaning of the words.” McLean v.

GMAC Mortg. Corp., 595 F. Supp. 2d 1360, 1365 (S.D. Fla.

2009). “‘Pattern or practice’ is not defined by a specific

number of offenses; rather, the term suggests a standard or

routine way of operating.” Miranda v. Ocwen Loan Servicing,

LLC, 148 F. Supp. 3d 1349, 1355 (S.D. Fla. 2015). “[T]he

Eleventh Circuit [has] held that statutory damages may be

sufficiently ple[d] where, in addition to the alleged RESPA

violation     against     a   plaintiff,    the     complaint   alleges

unrelated RESPA violations.” Mejia v. Ocwen Loan Servicing,

LLC, 703 F. App’x 860, 865 (11th Cir. 2017) (citing Renfroe,

822 F.3d at 1247).

        Here, the Munozes allege the following actual damages:

(1) “$6,049.01 for the payments they made to CitiMortgage

that it failed to apply to their loan,” (2) an additional

$972.05 based on “two other payments that [the] Munozes sent

to   CitiMortgage     that    were   confirmed     debited   from   their

checking account by CitiMortgage [but] were not credited to

their loan,” (3) “$1,359.91 for the escrow payments they made

to CitiMortgage that it failed to properly credit to their

loan escrow balance,” (4) “$368 charged for unauthorized and


                                     6
improper fees,” (5) “a drop in credit rating and reduced

access to credit,” (6) “time and money spent in [a separate]

lawsuit against Cenlar[,] including the costs and legal fees

in the lawsuit,” and (7) emotional distress. (Doc. # 45 at ¶¶

56,   64-65,   73,    77-79,     84-86,   93-96).     Additionally,    the

Munozes   allege     statutory      damages   based   on   CitiMortgage’s

“pattern or practice of non-compliance with the requirements

of the mortgage service provisions of RESPA.” (Id. at ¶ 97).

      The Court finds that the Munozes have now plausibly

alleged actual damages arising from CitiMortgage’s purported

RESPA violations. In the Court’s prior orders, it noted that

the   complaints     failed    to     sufficiently    allege    a   causal

connection between the alleged damages and RESPA violations.

(Doc. ## 24, 37). The Court need not delve into each alleged

form of damage at this juncture, as the complaint plausibly

demonstrates a causal link between the Munozes’ emotional

distress and CitiMortgage’s failure to correct the purported

errors identified in the QWR. See Nelson v. Nationstar Mortg.,

LLC, --- F. Supp. 3d ----, 2020 WL 7029896, at *6 (S.D. Ala.

Nov. 30, 2020) (“Plaintiffs have pleaded . . . emotional

distress, which . . . may qualify as ‘actual damages’ for

RESPA purposes.”).

      The second amended complaint states that the emotional


                                      7
distress stemmed not from CitiMortgage’s alleged failure to

recast their loan, but rather “CitiMortgage’s failure to

adequately respond to the QWR[.]” (Doc. # 45 at ¶ 93). The

Munozes explain that they expected CitiMortgage to follow

RESPA’s   requirements   by   conducting    an   investigation   into

their loan account’s errors, and that the failure to do so

caused them “emotional and psychological trauma from the

uncertainty over whether they would ever be able to resolve

the errors.” (Id. at ¶ 95). Taken together with the other

facts alleged, this is sufficient.         See Ranger, 757 F. App’x

at 902 (“Of course, it would have been better if Plaintiffs

had alleged more details about how they suffered emotional

distress. But construing Plaintiffs’ allegations in the light

most favorable to them and affording them all reasonable

inferences, we find that Plaintiffs have adequately alleged

that their emotional distress was causally linked to Wells

Fargo’s RESPA violations.”); Hopkins v. PHH Mortg. Corp., No.

2:18-cv-00042-RWS-JCF, 2019 WL 3526502, at *12 (N.D. Ga. May

30, 2019) (“Plaintiff has plausibly alleged that she . . .

experienced emotional distress due to PHH’s . . . failure to

investigate and correct its servicing errors identified in

Plaintiff’s    August    4,     2017   QWR[.]”),       report    and

recommendation adopted, No. 2:18-CV-00042-RWS-JCF, 2019 WL


                                 8
5483785 (N.D. Ga. Sept. 6, 2019). Therefore, the Court finds

that the Munozes’ have sufficiently alleged actual damages

resulting from CitiMortgage’s purported RESPA violations.

     As    to   statutory   damages,   the   Munozes   aver   that

“CitiMortgage has engaged in a pattern or practice of non-

compliance with the requirements of the mortgage servicer

provisions of RESPA.” (Doc. # 45 at ¶ 97). Specifically,

“CitiMortgage has failed to comply with its servicing duties

under RESPA to adequately respond to a QWR or failed to

respond at all to borrowers in Washington in June 2017,

Missouri and Colorado in April 2011, Virginia in April 2013,

Georgia and Kansas in June 2012 and Texas in December 2010.”

(Id. at ¶ 99). In alleging such a pattern or practice, the

Munozes also note that the “Consumer Financial Protection

Bureau    [(‘CFPB’)]   charged   CitiMortgage   with   systematic

violation of RESPA and Regulation X and CitiMortgage agreed

to a consent order against it in 2017-CFPB-0005 on January

23, 2017.” (Id. at ¶ 100).

     Viewing these allegations’ in the light most favorable

to the Munozes, the Court finds that the second amended

complaint also sufficiently alleges a claim for statutory

damages. See Sutton v. Ocwen Loan Servicing, LLC, No. 16-cv-

81234-BLOOM/Valle, 2016 WL 4417688, at *4 (S.D. Fla. Aug. 19,


                                 9
2016) (“[T]he Eleventh Circuit held that statutory damages

may be sufficiently ple[d] where, in addition to the alleged

RESPA violation against a plaintiff, the complaint alleges

unrelated RESPA violations.”); see also Renfroe, 822 F.3d at

1247-48 (“Disclosing the identities of other borrowers, the

dates of the letters, and the specifics of their inquiries is

not a prerequisite to pleading statutory damages[.]”).

     Finally, as to CitiMortgage’s argument that the Munozes’

claim for ancillary declaratory relief is improper, the Court

agrees. (Doc. # 50 at 21-22). The Munozes seek a “declaratory

judgment that CitiMortgage must provide the requested loan

information and correct the errors.” (Doc. # 45 at ¶ 103).

The Court begins by noting that the Munozes have provided no

authority   supporting     the   availability     of    equitable   or

injunctive relief under RESPA. (Doc. # 45, 51). And, courts

generally   agree   that   no    such   relief   is    available.   See

Rodriguez v. Ocwen Fin. Corp., No. 17-cv-60574-BLOOM/Valle,

2017 WL 3593972, at *7 (S.D. Fla. Aug. 21, 2017) (citing

cases); Lutman v. Ocwen Loan Servicing, LLC, No. 1:19-CV-

01325-SGD-LTW, 2020 WL 7407322, at *4 n.1 (N.D. Ga. Feb. 14,

2020) (“The Court also notes that although Plaintiff seeks

certain equitable or injunctive relief, RESPA provides for

neither.” (citations omitted)). Thus, the Court cannot grant


                                  10
relief directing CitiMortgage “to provide the requested loan

information and correct the errors.” (Doc. # 45 at ¶ 103).

     And to the extent the Munozes are seeking a declaratory

judgment stating that CitiMortgage’s conduct violated RESPA,

the Court finds this request already subsumed within the

Munozes’ damages claim. See Smalls v. New Penn Fin., LLC, No.

8:20-cv-2312-WFJ-JSS, 2021 WL 1530840, at *4 (M.D. Fla. Apr.

19, 2021) (“This count attempts to obtain the same relief as

sought in most of the other counts – to stop Shellpoint from

seeking escrow and other fees in the future. Plaintiff may

not attempt to obtain declaratory relief when all of the same

issues are raised in and ‘subsumed within’ other counts. This

count is dismissed with prejudice.” (citations omitted)); see

also Garrison v. Caliber Home Loans, Inc., 233 F. Supp. 3d

1282, 1296 (M.D. Fla. Jan. 10, 2017) (“These requests simply

seek a judicial restatement of what is already set forth in

statutes.   If   such   relief   were   appropriate,   it   would   be

provided for under . . . RESPA. It is not, so the Court

declines to exercise its discretion to consider the equitable

relief of a declaratory judgment.”). Therefore, the second

amended complaint is dismissed insofar as it requests such

declaratory or injunctive relief.




                                 11
      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant   CitiMortgage’s   Motion   to   Dismiss   Second

      Amended Complaint (Doc. # 50) is GRANTED in part and

      DENIED in part.

(2)   The second amended complaint is DISMISSED only to the

      extent it seeks declaratory or injunctive relief. The

      second amended complaint remains as to the Munozes’

      claims for damages under Section 2605 of RESPA.

(3)   CitiMortgage’s answer to the second amended complaint is

      due by May 20, 2021.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

6th day of May, 2021.




                              12
